Affirming.
Section 14 of the act relating to dogs, approved March 28, 1918, contained this provision:
    "And in addition thereto it shall be the duty of the county court clerk to cause to be published by precincts in one of the newspapers in his county, if there be such, by February 15th of each year, the owner's name, postoffice and number of dogs for which he has obtained a license." Ky. Stats., 68b-14.
Chapter 157 of the Acts of 1920, is an act amending the act of March 28, 1918, relating to dogs. The title to the act is in these words:
    "An Act repealing sections fifteen and sixteen of chapter one hundred and twelve of the Acts of the General Assembly, nineteen hundred and eighteen, relating to dogs, the promotion of live stock industry and the protection of live stock and poultry from damage by dogs, etc., and re-enacting the same with certain modifications thereof."
By the provisions of the act sections fifteen and sixteen of the former act are repealed and re-enacted. Then it is provided that section 14 of the former act is further amended by striking from that section the words above quoted.
The only question presented on this appeal is whether so much of the act as amends section 14 is constitutional. The circuit court held it unconstitutional. The county clerk appeals.
It will be observed that in the title of the act only sections fifteen and sixteen are referred to and by the title it is only an act to amend sections fifteen and sixteen. Section 51 of the Constitution provides: "No law enacted by the General Assembly shall relate to more than one subject and that shall be expressed in the title." The only subject mentioned in the title of the act in question is the amendment of sections fifteen and sixteen. So much of the act as relates to section fourteen is upon a subject not expressed in the title and is void. Board of Trustees v. Tate, 155 Ky. 296; Bosworth v. State University, 166 Ky. 436, and cases cited.
Judgment affirmed. *Page 198